DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-13 and 19-25 are pending in the application, with claims 7, 12, and 13 amended.
  	The rejection of claims 7-8, 12-13, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments to the claims.

Response to Arguments
 	Applicants’ 6/17/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert on pages 6-7 that Stroebech fails to teach or suggest wherein an aperture formed through the laminate structure and defined by a peripheral wall; wherein the peripheral wall is operable to: expand in the plane of the laminate structure from a pre-expanded state to an expanded state to radially enlarge the aperture to allow insertion of the stoma through the aperture.   Applicants argue that Stroebech’s inner wall of the wafer that holds the switchable adhesive 2 does not expand from a pre-expanded state to an expanded state because the through going hole is molded to fit around the stoma such that the aperture of the through going hole is not expanded. 	This is not persuasive, as Strobech’s peripheral wall of adhesive 2 is capable of and required to expand, in order to allow insertion of the stoma.  Stroebech teaches that the adhesive 2 is made of a flexible/moldable material that is thus necessarily capable of being expanded to fit the stoma within the aperture including in the plane of the laminate, in order for the adhesive to then be molded/contracted to reduce the aperture to contact the stoma with the peripheral wall of adhesive 2 component of laminate (as recited in claim 2).   	In particular, Stroebech teaches:
 	

    PNG
    media_image1.png
    229
    343
    media_image1.png
    Greyscale
 	a laminate structure comprising a substrate layer 1 and an adhesive layer 2 and/or 3 Fig.3-4; and an aperture 5 formed through the laminate structure and defined by a peripheral wall (as inner surface of laminate structure 1/2/3 including a moldable adhesive layer 2 around an aperture 5 to fit around the stoma; Fig.3-4 p.26,ll.1-18, where the moldable adhesive 2 “surrounds the through going hole 5 for accommodating a stoma”, thus necessarily capable of be expanded  to accommodate the stoma); 	wherein the peripheral wall is operable to: expand in the plane of the laminate structure from a pre-expanded state Fig.3 to an expanded state Fig.4 to radially enlarge the aperture 5 to allow insertion of the stoma through the aperture 5; and contact the stoma Fig.4 (p.5,ll.21-22 (where “the size and shape of the hole may be adapted to fit the stoma by rolling up the edges of the hole”, p.26,ll.17-18,5,10-11; thus where the peripheral wall of the moldable adhesive 2 necessarily is capable of be expanded  to accommodate the stoma).
  	Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I),(II). 	Thus Stroebech discloses all of the elements and features of claim 1 according to their broadest reasonable interpretation and wherein the wafer is capable of performing the recited functions according to MPEP 2114(I),(II).

	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-13 and 20-25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Stroebech (WO 2016/162038 A1).
 	As to claim 1, Stroebech discloses an ostomy device for contacting a stoma (Abstract) comprising:

    PNG
    media_image1.png
    229
    343
    media_image1.png
    Greyscale
 	a laminate structure comprising a substrate layer 1 and an adhesive layer 2 and/or 3 Fig.3-4; and an aperture 5 formed through the laminate structure and defined by a peripheral wall (as inner surface of laminate structure 1/2/3 around aperture 5; Fig.3-4 p.26,ll.1-18); 	wherein the peripheral wall is operable to: expand in the plane of the laminate structure from a pre-expanded state Fig.3 to an expanded state Fig.4 to radially enlarge the aperture 5 to allow insertion of the stoma through the aperture 5; and contact the stoma Fig.4 (p.5,ll.21-22; p.26,ll.17-18,5,10-11). 	As to claim 2, Stroebech discloses wherein once in its expanded state, the
peripheral wall is further operable to contract from the expanded state towards its pre-expanded state to radially reduce the aperture and contact the stoma with the peripheral wall (where adhesive layer is moldable to fit around the stoma and thus necessarily moldable as contracted to detach to form pre-expanded state p.4,ll.26-28).
 	As to claim 3, Stroebech discloses wherein the contact between the peripheral wall and the stoma forms a seal between the peripheral wall and the stoma (where adhesive 2/3 is moldable at the peripheral wall to form a seal with the stoma p.10,ll.10-12).
	As to claims 4-6, Stroebech discloses that wherein the substrate layer comprises a film (p.10,ll.16-19) as a polymer (p.10,ll.18-20) comprising polyurethane(p.10,ll.18).
	As to claim 7, Stroebech discloses wherein the adhesive layer (as adhesive composition p.13,ll.16-19;pp.13-22) comprises a hydrocolloid (p.21,ll.20), a silicone adhesive (p.15,ll.13), and/or an acrylic adhesive (p.13,ll.27;p.22,ll.3).
	As to claim 8, Stroebech discloses wherein the hydrocolloid comprises
sodium carboxymethylcellulose (salt of p.22,ll.6-7), polysaccharides (oligosaccharides p.22,ll.2) and pectin (p.22,ll.5) (as any combination as mixtures thereof p.22,ll.4,8-9.	As to claim 9-11, Stroebech discloses wherein the thickness of the substrate layer is from about 0.005 to 0.1 or 0.05; and about 0.1 to 10 mm (as 10-100, 20-50, or 20-30 micrometers p.10,ll.18-20; where 1 mm = 1000 micrometers, thus including the claimed range as 10 micrometers = 0.01 mm; 50 micrometers = 0.05 mm; 100 micrometers = 0.1 mm; each within each of the claimed ranges).
	As to claim 12, Stroebech discloses wherein the thickness of the adhesive
layer is from about 0.1 mm to about 5 mm, optionally 0.2 mm to about 4.0 mm or optionally from about 0.5 mm to about 3.0 mm (as corresponding (1 mm = 1000 micrometers) to, respectively, as within the ranges of: 100 to 5000 micrometers; 200 to 4000 micrometers; and 500 to 3000 micrometers p.11,ll.28 to p.12,ll.5; p.12,ll.8-18) (see 112b rejection above for use of term “optionally”).
	As to claim 13, Stroebech discloses wherein the overall thickness of the laminate structure is from about 0.1 mm to about 10 mm, optionally 0.2 mm to about 5.0 mm or optionally about 0.5 mm to about 1.0 mm (as combinations of substrate and adhesive layer thicknesses, as presented above for claims 9-12).
	As to claim 20, Stroebech discloses wherein when the peripheral wall is in its pre-expanded state Fig.3, the aperture 5 is substantially circular (as circular having a radial distance through going hole 5 defining rim of aperture 5 p.4,ll.4-7).
	As to claim 21, Stroebech discloses that the device further comprises a release liner 4 to protect the adhesive layer prior to use Fig.3 (p.26,ll.11-12).	As to claim 22, Stroebech discloses a method for contacting a stoma with the ostomy device of claim 1 (as presented above), the method comprising: 	expanding the peripheral wall (2/3 around aperture 5 in the plane of the laminate structure 1/2/3 of the ostomy device from the pre-expanded state to the expanded state to radially enlarge the aperture 5; inserting the stoma through the enlarged aperture 5; and contacting the stoma with the peripheral wall (Fig.4 (p.5,ll.21-22; p.26,ll.17-18,5,10-11).	As to claim 23, Stroebech discloses wherein, following insertion of the stoma into the enlarged aperture, the peripheral wall is contracted from the expanded state towards the pre-expanded state to cause the peripheral wall to contact the stoma (where adhesive layer is moldable to fit around the stoma and thus necessarily moldable as contracted to detach to form pre-expanded state p.4,ll.26-28).
	As to claim 24, Stroebech discloses wherein the contact between the peripheral wall and the stoma forms a seal between the peripheral wall and the stoma (where adhesive 2/3 is moldable at the peripheral wall to form a seal with the stoma p.10,ll.10-12).
	As to claim 25, Stroebech discloses a kit of parts (as assembly of disclosed parts, e.g., as presented above for claim 1) for preparing an ostomy assembly, the kit comprising: 	an ostomy device for contacting a stoma as defined in claim 1 (as presented above for claim 1);
and
 	an ostomy pouch capable of engaging the ostomy device (collecting bag connected to the adhesive wafer p.2,ll.3-6,15-17, as ostomy device (as presented above).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Stroebech.

	As to claim 19, Stroebech does not specifically teach wherein the total fluid handling of the laminate structure is from about 8-12 or 9-10 grams/ 10cm2/24 hours.
 	However, Stroebech teaches all of the same components, materials, and properties of the recited ostomy device, method and kit of claims 1-13 and 20-25, as presented above, and in the same field of endeavor for the same purpose and function, such that it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited ostomy device, method and kit that would have the same total fluid handling as claimed, where the claimed and prior art products are identical or substantially identical in structure and/or composition, a prima facie case of obviousness has been established MPEP 2112.01(I); and if the composition is physically the same, it must have the same properties MPEP 2112.01(II).

Conclusion
  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Buus (WO 2012/022354 A1); and Nielsen (US 2003/0004477 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781